Title: Statement of Albemarle County Taxes and Court Fees, 27 September 1814
From: Hunton, Charles B.,Harris, Clifton
To: 


          
            Thomas Jefferson Esq:
            
              
                1814
                To the commonwealth of Virginia
                
                
                Dr.
              
              
                Septr
                Rev: on
                5374¾ acres land
                
                
                
                
                $59.73
              
              
                
                
                72 Negroes above 16
                
                }
                
                
                111.52
              
              
                
                
                14 ditto under
              
              
                
                
                26 Horses
              
              
                
                
                1 Phæton value 
                150$
              
              
                
                
                1 ditto
                100
              
              
                
                
                1 Gig
                50
              
              
                
                
                1 M-Mill
              
              
                
                
                1 Toll Mill
              
              
                
                
                1 Saw ditto
              
              
                
                County & Parish levy on 5 white and 72 black tytheables @ 31 cts
                }
                
                
                
                
                23.87
              
              
                
                Thomas Jefferson & Co for tax on 266⅔ acres land
                }
                
                
                
                
                1.11
              
              
                
                
                
                
                
                
                
                $196.23
              
              
                
                Mrs M Lewis’ dft
                
                
                
                
                
                8.24
              
              
                
                Tickets—vs Hasting Marks and his Extr
                
                
                
                7.39
                }
                15.70
              
              
                
                ditto—vs Wm Short
                
                
                
                5.29
              
              
                
                C Peyton for transfer ticket Henderson to him for Your benefit
                }
                0.75
                }
                3.02
              
              
                
                Same, for Your proportion of Clerk’s ticket Hendersons deed to him for your benefit
                }
                2.27
              
              
                
                Tickets vs Yourself
                
                10.15
                
                
                
                   10.15
              
              
                
                
                
                
                
                
                
                $230.32
              
            
          
          
            
              
                1814
              
              
                Septr 27
                By draft on Gibson and Jefferson for the amount of above account payable the 25th October next
              
            
            
              
                Clif: Harris D Shff
              
              
                for
              
              
                Chs B. Hunton S, A, C
              
            
          
        